DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joshua Povsner on 6/1/2021.
The application has been amended as follows: 
In claim 24, line 8, please delete “different from the first circuit”.
In claim 24, line 11, please delete “second circuit” and replace it with “second circuit, different from the first circuit”.

Allowable Subject Matter

Claims 1-9, 13-14 and 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-9, the prior art fails to teach or suggest, an image signal processor having the specific configurations disclosed in claims 1-9 wherein the image signal processor comprises: a shared circuit which processes input image data and comprises core shared logic; a first circuit that provides, to the shared circuit, a first algorithm 
Re claims 13-14, the prior art fails to teach or suggest, an image processing system having the specific configurations disclosed in claims 13-14 wherein the image processing system comprises: an image signal processor which includes a shared circuit configured to process input image data and comprising a core shared logic, and a plurality of algorithmic circuits configured to provide, to the shared circuit, algorithms which are used to process the input image data in different operation modes depending on a shooting environment; and a mode deciding module which detects the shooting environment based on information provided from an image sensor or an ambient light sensor and which decides an operation mode of the image signal processor as a decided operation mode, wherein the plurality of algorithm circuits includes a first circuit which provides a first algorithm to the shared circuit and which is used by the shared circuit to process the input image data at a first operation mode in a first shooting environment, and a second circuit which provides a second algorithm to the shared circuit and which is used by the shared circuit to process the input image data at a second operation mode different from the first operation mode in a second shooting 

Re claims 24-32, the prior art fails to teach or suggest, an operating method of an image signal processor having the specific configurations disclosed in claims 24-32 wherein the operating method of the image signal processor comprises: setting an operation mode for processing input image data; selecting first format image data provided from an image sensor as the input image data, when the operation mode is a first operation mode; selecting second format image data provided from the image sensor as the input image data, when the operation mode is a second operation mode different from the first operation mode; processing the input image data, using a first circuit, which provides a first algorithm for processing the input image data, when the operation mode is the first operation mode; and processing the input image data, using a second circuit, different from the first circuit, which provides a second algorithm for processing the input image data, when the operation mode is the second operation mode, wherein processing the input image data, using the first circuit when the operation mode is the first operation mode includes performing core processing on the input image data, using a first core algorithm logic, and wherein processing the input image data, using the second circuit when the operation mode is the second operation mode includes performing core processing on the input image data, using a second core algorithm logic.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).